Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-22-00140-CV

                                    Diego DE LA ROSA,
                                         Appellant

                                              v.

                                     Ernest SANCHEZ,
                                          Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                             Trial Court No. 2021CV04059
                      Honorable Grace M. Uzomba, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellee’s “Motion to Dismiss” is DENIED AS MOOT.

      Costs of appeal are assessed against appellant.

      SIGNED July 20, 2022.


                                               _________________________________
                                               Lori I. Valenzuela, Justice